UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 February 8, 2017 Date of Report (Date of Earliest Event Reported) AMES NATIONAL CORPORATION (Exact Name of Registrant as Specified in its Charter) IOWA 0-32637 42-1039071 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation or Organization) IdentificationNo.) AMES, IOWA 50010 (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code: (515) 232-6251 NOT APPLICABLE (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors and Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (b) Douglas C. Gustafson, DVM will retire as Director of Ames National Corporation (the “Company”) effective as of the end of his current term of service, which will conclude at the Company’s annual meeting of shareholders held on April 26, 2017. Dr. Gustafson is no longer eligible to stand for reelection due to our corporate governance policy related to age limitation. Dr. Gustafson has served as a director of the Company since 1999. Item 8.01 Other Events On February 8, 2017, the Company announced the declaration of a cash dividend. A copy of the press release dated February 9, 2017 is attached as Exhibit 99.1. Item 9.01 Financial Statement and Exhibits (d)The following exhibit is furnished as part of this Report. Exhibit No. Description News Release dated February 9, 2017 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. AMES NATIONAL CORPORATION Date: February 9, 2017 By: /s/ Thomas H. Pohlman Thomas H. Pohlman, President (Principal Executive Officer)
